Citation Nr: 0012173	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  97-14 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for a 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran's Fiduciary


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from November 1969 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Houston, Texas 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") was known as the United States 
Court of Veterans Appeals prior to March 1, 1999. 

The veteran's father is the Fiduciary in this matter, and he 
represented the veteran at a personal hearing held at the RO 
in June 1999.  The veteran was not in attendance at that 
hearing.  A prior claim for Aid and Attendance was granted in 
April 1999.

Regarding claims for new and material evidence, the Board 
notes that the United States Court of Appeals for the Federal 
Circuit has held that the Court erred in adopting the test 
articulated in Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
See Hodge v. West, 155 F.3d 1356, 1363-64 (Fed. Cir. 1998).  
In Colvin, the Court adopted the following test with respect 
to the nature of the evidence which would constitute 
"material" evidence for purposes of reopening of a 
previously denied claim:  "there must be a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome of the claim on the merits."  Colvin, 1 Vet. App. at 
174.  

In light of the holding in Hodge, the Board in its decision 
below will instead analyze the evidence submitted in the 
instant case according to the standard articulated in 
38 C.F.R. § 3.156(a) (1999).  In view of the fact that the 
Court has held in Fossie v. West, 12 Vet. App. 1 (1998), that 
the standard articulated in 38 C.F.R. § 3.156(a) is less 
stringent than the one previously employed by Colvin, the 
Board determines that no prejudice will result to the veteran 
by the Board's consideration of this matter.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).


FINDINGS OF FACT

1.  In a January 1973 rating decision, the RO denied service 
connection for an anxiety neurosis with some schizoid 
features and depression; and after being notified of the 
decision and his appellate and procedural rights, the veteran 
did not thereafter file an appeal.  

2.  In March 1973 and September 1974 rating decisions, the RO 
determined that no new and material evidence had been 
presented to reopen the previously denied claim for service 
connection for a psychiatric disorder.

3.  Evidence added to the record since the January 1973, 
March 1973, and September 1974 rating decisions bears 
directly and substantially upon the subject matter now under 
consideration (i.e., whether the veteran developed a 
psychiatric disorder within the regulatory presumptive 
period) and, when considered alone or together with all of 
the evidence, both old and new, has a significant effect upon 
the facts previously considered.

4.  Regarding well-groundedness, the veteran has a current 
diagnosis of schizophrenia, medical evidence suggesting 
manifestations of schizophrenia within the presumptive 
period, and medical opinions sufficient to constitute a 
nexus.  

5.  Regarding service connection, a psychiatric disorder, in 
the form of schizophrenia, began in January 1971, within the 
one and two year presumptive periods following the veteran's 
separation from active military service in August 1971; and 
the current psychiatric disorder, diagnosed as schizophrenia, 
did not pre-exist service, and it has continued from the time 
of the presumptive period to the present.  


CONCLUSIONS OF LAW

1.  The January 1972 rating decision, which denied service 
connection for an anxiety neurosis with some schizoid 
features and depression, and the subsequent March 1973 and 
September 1974 rating decisions, which determined that no new 
and material evidence had been presented to reopen the 
previously denied claim, are final.  38 U.S.C. §§ 4005 (b) 
(c) (West 1970); 38 C.F.R. §§ 19.112 (1972), 19.113 (1972) 
(1973), 19.116 (1973), 19.153 (1972) (1973).  

2.  New and material evidence has been submitted to reopen 
the claim for entitlement to service connection for a 
psychiatric disorder.  38 U.S.C.A. § 5108 (West 1991 & Supp. 
1999) ;38 C.F.R. § 3.156 (1999).  

3.  The claim for service connection for a psychiatric 
disorder is well grounded.  38 U.S.C.A. § 5107 (West 1991 & 
Supp. 1999).  

4.  A psychosis, diagnosed as schizophrenia, was incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
1702, 5107 (West 1991 & Supp. 1999); 38 C.F.R. § 3.303, 
3.307, 3.309 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural history reveals that in a January 1972 rating 
decision, the RO denied the veteran entitlement to anxiety 
neurosis with some schizoid features and depression.  It was 
noted that the veteran reported a history of mild depression 
at the time of service induction.  The RO determined that 
there were no indicative symptoms while the veteran was in 
service; that he had a pre-service history of difficulties, 
and that there was no aggravation of depression in service; 
and that there was no relationship between the veteran's 
current psychiatric condition and service.  In January 1972, 
the veteran was provided notice of this adverse decision, and 
of his appellate rights, but an appeal was not initiated.  
Therefore, the January 1972 rating decision became final when 
the veteran did not file a notice of disagreement (NOD) 
within one year of the date of mailing of the notice of an 
unfavorable determination.  38 U.S.C. § 4005(c) (West 1970); 
38 C.F.R. §§ 19.112, 19.113 (1972).  

Additionally, in a March 1973 rating decision, the RO 
determined that no new and material evidence had been 
submitted to reopen a claim for service connection for a 
psychiatric disability, then characterized as an anxiety 
reaction.  In a September 1974 rating decision, the RO 
determined that no new and material evidence had been 
received to establish service connection for a mental 
disorder, which was re-characterized as latent schizophrenia 
(formerly rated as anxiety neurosis with schizoid features 
and depression for nonservice-connected pension purposes).  
The veteran did not pursue an appeal to the Board after 
either of these two decisions, which also became final.  
38 U.S.C. §§ 4005 (b); 38 C.F.R. §§ 19.153 (1972) (1973).  


I.  New and Material

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopen and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the [Board] 
shall reopen the claim and review the former disposition of 
the claim."  Therefore, once a RO decision becomes final 
under section 7105(c), absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d at 1383.

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-step 
analysis.  Winters v. West, 12 Vet. App. 203, (1999) 
(explaining the holding in Elkins v. West, 12 Vet. App. 209 
(1999)).  First, the Board must determine whether the veteran 
has submitted new and material evidence under 38 C.F.R. 
§ 3.156(a).  If the Board determines that the submitted 
evidence is not new and material, then the claim cannot be 
reopened.  Second, if new and material evidence has been 
presented, then immediately upon reopening the claim the 
Board must determine whether, based on all the evidence of 
record in support of the claim, presuming the credibility, 
see Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the 
claim as reopened (and as distinguished from the original 
claim) is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the VA's duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Winters and Elkins, both 
supra; see also Manio v. Derwinski, 1 Vet. App. 140, 145-46 
(1991).

The evidence of record at the time of the January 1972, March 
1973, and September 1974 rating decisions included the 
veteran's service medical records, other service records, and 
VA medical records.  As previously stated, the service 
medical records show that on the veteran's Report of Medical 
History, dated in November 1969, the box for "depression or 
excessive worry" was marked as yes, and the remainder of the 
service medical records were silent for complaints of or 
treatment for a psychiatric disorder.  The veteran was 
clinically evaluated as normal at the time of service 
separation in August 1971.  The veteran's DD Form 214 MC, 
shows that the veteran had foreign service in Vietnam from 
December 29, 1970 to January 2, 1971.  

VA medical records show that the veteran was hospitalized at 
VA from November 1971 to December 1971, at which time he 
presented with a history of being apathetic, confused, and 
depressed for three years.  The diagnosis was anxiety 
neurosis, with some schizoid features and depression.  In 
January 1973, the veteran was hospitalized at VA, and the 
diagnoses were anxiety reaction and misuse of drugs.  In the 
summary section, the physician noted that the veteran was 
found on admission to be in good physical condition, and that 
although he was not examined in depth, there was a 
possibility that he was slowly "decompensating into a 
psychotic process, perhaps of a schizophrenic nature."  VA 
hospital records, dated from May 28, 1974 to June 10, 1974, 
show a diagnosis of schizoid personality for the veteran.  
From June 11, 1974 to September 25, 1974, VA hospital summary 
records show that the veteran had poor motivation for 
psychotherapy, that he was very violent and aggressive, and 
that he behaved liked a neurotic personality disorder, but 
sometimes showed obvious psychotic symptoms.  The discharge 
diagnosis was schizoid personality.  

Additional evidence received in conjunction with the 
veteran's claim to reopen includes private medical records, 
lay statements, VA hospitalization and treatment medical 
records, contentions, and personal hearing testimony.  Some 
private records and vocational rehabilitation records 
included in the claims file are not pertinent to this appeal.  

Private medical records include a medical certificate from 
Dr. Ewing, dated in January 1973, showing that the veteran 
had a tendency toward violent behavior, and that he had 
become worse for two months.  The physician noted diagnoses 
of personality disorder, type not determined, and acute 
anxiety reaction, with depressive features.  

Lay statements from the veteran's former coach and church 
acquaintances are of record.  In February 1997, the veteran's 
former coach wrote a letter and indicated that he and the 
veteran had participated in a religious youth organization 
when the veteran was of High School age.  The coach described 
the veteran as being confident and responsible, attentive, 
courteous, ambitious, and dependable at that time.  In 
February 1997, the veteran's former church acquaintances 
described the veteran during his school age years as being 
athletic and a hard worker in their church.  They indicated 
that the veteran was never depressed and always courageous 
and helpful in all activities.  

Numerous VA medical records, including hospitalization, 
examination, and treatment records were included in the 
claims file for consideration on this appeal as well as for 
other purposes not related to this appeal.  A summary of the 
records, in pertinent part, reveals that the veteran was 
hospitalized from March 1980 to April 1980 for chronic 
paranoid schizophrenia in partial remission.  In February 
1981, he was hospitalized for paranoid schizophrenia.  From 
February 1984 to March 1984, he was hospitalized for mixed 
substance abuse, organic personality compensated with 
medications, and schizo-typical personality.  April 1984 
hospital record reveal a diagnosis of mixed substance abuse, 
and narcissistic personality, provisional.  Schizophrenia, 
paranoid type was the diagnosis rendered at the veteran's 
March 1985 hospitalization.  From November 1985 to January 
1986, he was hospitalized for paranoid schizophrenia.  During 
a hospitalization in April 1990, for other reasons, it was 
noted that the veteran had psychiatric problems including 
schizophrenia and personality disorder.  

VA examination in May 1991 revealed a history of the 
veteran's hospitalizations.  The veteran reported that he had 
been "the same" for the past 15 years, and that he had lost 
all of his drive.  Mental status examination revealed that 
there was evidence of inadequate personal hygiene.  The 
veteran was alert and cooperative and sustained good eye 
contact, according to the examiner.  His mood was dysphoric 
and irritable, and his affect was constricted.  His speech 
was normal in rate and amount.  The content of his speech was 
often vague in meaning.  No evidence of hallucinations was 
detected.  There was, however, evidence of non-systematized 
ideas of persecution and of bizarre delusions of thought 
reading and control, without insight.  He was oriented for 
time, place and person.  Other diagnostic measures were 
described by the examiner, such as that the veteran gave 
abstract interpretations of proverbs and differences.  The 
diagnostic impression was Axis I schizophrenia, paranoid, 
severe, in partial remission, on medication.  

Continued treatment of the veteran's paranoid schizophrenia 
is chronicled in VA treatment records from 1995 and 1996.  He 
was hospitalized at VA in October 1996 for schizophrenic 
disorder, chronic, paranoid type.  At that time his global 
assessment of functioning was 30 or 40 on admission and 60 
upon discharge.  Detailed treatment records, from 1996 to 
1997, of the veteran's psychiatric counseling while at a 
residential facility are of record.  At an Aid and Attendance 
VA examination in August 1997, the diagnosis of paranoid 
schizophrenia was recorded.  

Continued treatment of the veteran's paranoid schizophrenia 
is chronicled in VA treatment records from 1997 and 1998. 

In May 1998, the veteran's claims folder was reviewed for a 
VA medical opinion.  The RO asked whether the veteran's 
schizophrenia was a maturation of the symptoms noted in 1971.  
The examiner noted that the veteran was not examined and that 
the claims folder was reviewed, as was the current medical 
record.  The VA physician provided the following opinion:

According to the DSM-4, the Diagnostic and Statistical 
Manual of Mental Disorders, fourth edition, .... 
"Schizotypal, schizoid, or paranoid personality 
disorder may sometimes proceed the onset of 
schizophrenia."  Having reviewed the record, I was able 
to determine that the veteran was diagnosed with anxiety 
neurosis with some schizoid features within three months 
of his discharge from the service.  However, more 
extensive review of the record reveals that at the time 
he was admitted and discharged he was (1) not enjoying 
close relationships, (2) choosing solitary activities, 
(3) taking pleasure in very few activities, and (4) he 
lacked close friends.  These criteria are sufficient by 
current standards to diagnose schizoid personality 
disorder.  

Therefore, it is my opinion, based on review of the 
record and DSM-4, that the symptoms that the veteran 
exhibited in November of 1971 would now meet the 
criteria for schizoid personality disorder.  

It is further my opinion that it is likely as not that 
the veteran's current diagnosis of schizophrenia, 
paranoid type, chronic, is an outgrowth or maturation of 
the illness which presented in 1971 which should have 
been diagnosed as schizoid personality disorder.  

The veteran was hospitalized at VA from May 1998 to July 
1998, and the discharged diagnoses included schizo-affective 
disorder, chronic, and extreme relapse of acute psychotic 
symptoms.  He had a global assessment of functioning of 20 on 
admission and 30 upon discharge.  In those hospital records, 
one VA physician noted that he could not get any history that 
sustained that the veteran would have had a pre-existing 
condition as the RO had said so many times in their 
evaluations of the veteran's case.  The physician further 
opined, that 

[W] have no doubts of the diagnosis of schizophrenia and 
it is my opinion with the history that I was able to 
gather on admission, it is not possible that this man 
has a pre-existing condition prior to his induction to 
the military service and it is evident from the review 
of the history and some of the documentation that I was 
able to read, that the schizophrenic process starts 
after his military discharge and of course throughout 
the years, he had been in the process of getting much 
more mature and much more clear and evident in the last 
five years that I have been working with the patient, it 
has been completely evident of the psychosis and of the 
schizophrenic process.  

The veteran's contentions have been indicated in statements 
from the Fiduciary and representative and in the veteran's 
substantive appeal.  In a statement received in September 
1997, the Fiduciary argued that the veteran's psychiatric 
disorder first occurred two years following entry into the 
military, and that there was no pre-service medical evidence 
of record to support VA's decision that the veteran had any 
psychiatric disorder existing prior to enlistment.  

In June 1999, the Fiduciary testified on the veteran's behalf 
at a personal hearing at the RO.  The Fiduciary was 
represented by a service organization at the hearing.  In 
summary, the Fiduciary testified that he veteran had no pre-
existing condition of mental problems prior to enlistment, 
and that the mental disorder appeared within two months of 
service separation.  The Fiduciary described what the veteran 
was like during the early 1970's, in terms of his lack of 
employment and moving about from one destination to another, 
and some of the veteran's VA hospitalization records were 
read into the transcript.  

The Board at this time has reviewed all of the additional 
evidence received for the record since the RO's January 1971, 
March 1973 and September 1974 rating decisions.  The Board 
considers the VA medical records and private treatment 
records as new evidence, along with the veteran's new theory 
that his disease developed within the two year presumptive 
period allowed by statute.  See 38 U.S.C. § 1702, infra.  In 
particular, the medical opinion from the VA physician in May 
1998 shows that the veteran first had manifestations of a 
schizoid personality disorder while hospitalized in January 
1971, and that those manifestations were as likely as not to 
have matured into the illness he has today, which is 
schizophrenia.  The physician's rational was clearly 
supported by his citation to the part of the DSM-4 which 
indicates that certain personality disorders sometimes 
proceed the onset of schizophrenia.  Also somewhat supportive 
of that theory is the veteran's private physician, Dr. 
Ewing's, January 1973 statement which showed a diagnoses of 
an undetermined personality disorder in January 1973.  
Further, the veteran's current VA physician indicated in May 
1998 to July 1998 hospital records that the veteran had no 
pre-existing psychiatric disability, and that schizophrenia 
started after service and has matured over the years.  

These particular medical opinions bear substantially upon the 
subject matter now under consideration, which is whether 
schizophrenia was manifested within the one year presumptive 
period allowed by statute.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.156.  The one year presumption was considered by the RO 
in its January 1972 decision.  The new theory which allows 
for a two year presumption, under 38 U.S.C. § 1702, has been 
considered here as well.  Most important for this new and 
material analysis, however, is that according to the 
clinicians of record, the veteran's decomposition began in 
January 1971, which is within the one year presumptive period 
for a psychosis.  When considered alone or together with all 
of the evidence, both old and new, this assessment, has a 
significant effect upon the fact previously considered.  This 
evidence constitutes "new and material" evidence which allows 
the reopening of the veteran's claim.  Accordingly, the 
evidence is new and material to reopen the claim for service 
connection for a psychiatric disorder. 

II.  Well Grounded Claim

Next, the Board determines that the veteran's claim for 
entitlement to service connection for a psychiatric disorder 
is well grounded.  The veteran has presented evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim is well-grounded; that is, a claim 
which is plausible and capable of substantiation.  See 
38 U.S.C.A. § 5107(a); Chelte v. Brown, 10 Vet. App. 268, 270 
(1997) (citing Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990)).

Generally, a well-grounded claim for service connection 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Caluza v. Brown, 7 Vet. App. 489, 504, 506 (1995); see also 
Epps v. Gober 126 F.3d 1464, 1468 (Fed. Cir. 1997) (expressly 
adopting definition of well-grounded claim set forth in 
Caluza, supra).  The second and third Caluza elements can be 
satisfied under 38 C.F.R. 3.303(b) by (a) evidence that the 
condition was "noted" during service or during an 
applicable presumptive period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  38 
C.F.R. 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence in support of 
the claim must be presumed.  Robinette v Brown, 8 Vet. App. 
69, 75 (1995).

In this case, the Board finds that the veteran has a current 
diagnosis of schizophrenia.  There is medical evidence 
suggesting manifestations of schizophrenia within the 
presumptive period, and there are medical opinions of record 
sufficient to constitute a nexus.  In this context, the Board 
observes that the medical opinions from the VA examiner in 
May 1998, and the VA physician who treated the veteran during 
his hospitalization from May 1998 to July 1998, both indicate 
that there is a plausible relationship between service and 
the veteran's post-service schizophrenia.  See Mattern v. 
West, 12 Vet. App. 222, 226 (1999) (this relationship need 
not be conclusive, but only plausible for purposes of 
establishing a well grounded claim).  The veteran's claim for 
entitlement to service connection for a psychiatric disorder 
is well grounded.  


III.  Service Connection

Lastly, the Board needs to determine whether entitlement to 
service connection for a psychiatric disorder is warranted.  
Based upon the evidence of record, which was set forth in 
detail in the section above, the Board determines that the 
veteran's claim should be allowed.  

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

Where a veteran served 90 days or more during a period of 
war, or in peacetime after December 1946, and a psychosis 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 
(1999).

Any veteran of the Vietnam era who developed an active 
psychosis within two years after discharge or release from 
the active military, naval, or air service, and before May 8, 
1977, in the case of a Vietnam era veteran, shall be deemed 
to have incurred such disability in the active military, 
naval, or air service.  38 U.S.C.A. § 1702.  

First of all, as reported by the VA medical physician in May 
1998 to July 1998 medical records, the veteran's 
schizophrenia did not pre-exist service.  

Secondly, the record shows that he veteran served in Vietnam 
from December 29, 1970 to January 2, 1971.  His status as a 
veteran who served in the Vietnam era is confirmed.  More 
importantly, the VA medical records from January 1971, 
through to January 1973, show that the veteran developed an 
active psychosis within the two years after discharge from 
service. 38 U.S.C.A. § 1702.  The medical opinion provided by 
the VA physician in May 1998, again, indicates that the 
veteran had symptoms in January 1971 which were consistent 
with what would be diagnosed as a schizoid personality 
disorder; that some schizoid personality disorders proceed 
the onset of schizophrenia; and that it is as likely as not 
that the veteran's current diagnosis of schizophrenia is an 
outgrowth or maturation of the illness which presented in 
1971.  Also important here is that, in January 1973, the VA 
examiners indicated that the veteran was "decompensating 
into a psychotic process, perhaps of a schizophrenic 
nature."  Current medical findings now show proof positive 
that the veteran's decompensation in January 1973 did indeed 
result in a psychotic process, and current diagnosis of 
schizophrenia, for which he received continuous treatment for 
since the 1970's.  

When, after consideration of all evidence and material of 
record in a case, there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the benefit of 
the doubt of resolving each issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 1991).  In this case 
the benefit of the doubt that the veteran's early signs of 
decompensation into a psychotic process, and that an unknown 
personality disorder were both the early manifestations of 
schizophrenia, are resolved in the veteran's favor.  Such 
being the case, the veteran's schizophrenia is presumed 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 1702, 5107; 38 C.F.R. § 3.303, 3.307, 3.309 
(1999).  Accordingly, service connection for the same is 
warranted.  Id. 


ORDER

New and material evidence having been presented to reopen a 
claim for entitlement to service connection for a psychiatric 
disorder, diagnosed as schizophrenia, the claim is reopened; 
and, the claim is well grounded. 

Service connection for schizophrenia is granted.  



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

